Case 1:19-cv-02750-SDG Document 81-3 Filed 10/27/20 Page 1 of 2




          EXHIBIT C
                 Case 1:19-cv-02750-SDG Document 81-3 Filed 10/27/20 Page 2 of 2


Phil Hill

From:                              Stephen D. Rothschild <srothschild@khpslaw.com>
Sent:                              Monday, October 26, 2020 2:38 PM
To:                                Phil Hill
Cc:                                Sean Flaherty; Chad Shultz; 'Stephen.Dorvee@agg.com'
Subject:                           RE: HDS v. Mowers, et al. (GA) - Availability for Meet and Confer re: Joint Preliminary
                                   Report and Discovery Plan


We and Arnall Golden Gregory are filing a certificate of withdrawal shortly.

Stephen D. Rothschild
King, Holmes, Paterno & Soriano LLP
1900 Avenue of the Stars, 25th Floor
Los Angeles, CA 90067
Telephone: 310-282-8986
Facsimile: 310-282-8903
Email:     srothschild@khpslaw.com


From: Phil Hill <phill@grsm.com>
Sent: Monday, October 26, 2020 11:29 AM
To: Stephen D. Rothschild <srothschild@khpslaw.com>
Cc: Sean Flaherty <sflaherty@grsm.com>; Chad Shultz <cshultz@grsm.com>; 'Stephen.Dorvee@agg.com'
<Stephen.Dorvee@agg.com>
Subject: RE: HDS v. Mowers, et al. (GA) - Availability for Meet and Confer re: Joint Preliminary Report and Discovery Plan

Steve,

Please allow this to serve as our fifth request for your availability to meet and confer to discuss the Joint Preliminary
Report and Discovery Plan that is due by Wednesday, October 28, 2020 per the Court’s September 28, 2020 order.

We are available to meet and confer anytime today or tomorrow. Please let us know what date and time works best for
you and I will circulate a call in number.

Thanks,

Phil



                                         V. PHILLIP HILL IV | Senior Counsel

                                         55 Ivan Allen Junior Boulevard Northwest
                                         Suite 750
                                         Atlanta, GA 30308
                                         D: 404-978-7302 | phill@grsm.com

                                         www.grsm.com
                                         vCard



                                                              1
